COZZI V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-459-CR





RAYMOND DOMONIC COZZI, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On November 4, 2003, Raymond Domonic Cozzi, Jr. filed a notice of appeal attempting to appeal from a January 21, 2003 judgment placing him on deferred adjudication.  On November 20, 2003, we sent appellant a letter explaining our concerns that (1) because his notice of appeal was untimely we lacked jurisdiction over his appeal and (2) the trial court’s certification of appeal indicated that the appeal “is in a plea-bargain case, and [appellant] has NO right of appeal.”  The letter also informed appellant that the appeal would be dismissed for want of jurisdiction unless he or any party desiring to continue the appeal filed on or before December 1, 2003 a response showing grounds for continuing the appeal. 
 See
 
Tex. R. App. P.
 44.3.  We received no response.

Appellate jurisdiction is invoked by giving timely and proper notice of appeal.  
White v. State
, 61 S.W.3d 424, 428 (Tex. Crim. App. 2001).  
Appellant’s notice of appeal was not timely filed.  
See
 
Tex. R. App. P.
 10.5(b), 26.2(a), 26.3.  Thus, we do not have jurisdiction over this appeal.  
See Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  We dismiss the appeal for want of jurisdiction.  
See id.
; 
Olivo v. State,
 918 S.W.2d 519, 523, 525 (Tex. Crim. App. 1996).



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  December 18, 2003

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.